Citation Nr: 1003684	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for coronary artery disease with EKG and VCG evidence of old 
inferior myocardial infarction, prior to February 4, 2009.

2.  Entitlement to a disability rating higher than 60 percent 
for coronary artery disease with EKG and VCG evidence of old 
inferior myocardial infarction, from February 4, 2009.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1956 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the Veteran's claim for an 
increased rating for his coronary artery disease.

The RO has since considered additional evidence during the 
pendency of this appeal and issued another decision in the 
March 2009 increasing the rating for the coronary artery 
disease to 60 percent, retroactively effective from February 
4, 2009, the date of the VA compensation examination which 
reflected findings sufficient to establish entitlement to a 
higher disability rating.  The Veteran has continued to 
appeal, requesting an even higher rating.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (indicating the Veteran is 
presumed to be seeking the highest possible rating unless he 
expressly indicates otherwise).


FINDINGS OF FACT

1.  Prior to February 4, 2009, the Veteran's coronary artery 
disease was manifested by a workload of 4-7 METs, resulting 
in fatigue, chest pain, and shortness of breath.

2.  Since February 4, 2009, the Veteran's coronary artery 
disease has been manifested by a estimated workload of 5 METs 
with an ejection fraction of 40 percent to 45 percent.  His 
coronary artery disease has not been manifested by chronic 
congestive heart failure.




CONCLUSIONS OF LAW

1.  Prior to February 4, 2009, the criteria are met for a 
disability rating of 60 percent, but no higher, for the 
coronary artery disease.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7005 (2009).

2.  Since February 4, 2009, the criteria are not met for a 
disability rating higher than 60 percent for the coronary 
artery disease.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 
7005 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

Duties to Notify and Assist

In correspondence dated in July 2005 and May 2008, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2009).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The Veteran was also notified of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

For an increased-compensation claim, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates 
are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 
(Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007).

In this case, the Veteran was provided pertinent information 
in the above mentioned letters and other correspondence 
provided by the RO.  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability, and the effect that 
the worsening has on his employment and daily life.  The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.

Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of a staged rating would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed - so, here, 
July 2004, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2009).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An extraschedular rating will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).

The Veteran asserts that he is entitled to a higher rating 
for his service-connected coronary artery disease, currently 
rated as 30 percent disabling prior to February 4, 2009, and 
rated  as 60 percent disabling since February 4, 2009, under 
38 C.F.R. § 4.104, Diagnostic Code 7005, which refers to 
arteriosclerotic heart disease (coronary artery disease) 
(2009). 

Under these criteria, a 30 percent is warranted where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  See 38 C.F.R. § 
4.104, Diagnostic Code 7005 (2009).

A 60 percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year; 
or workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  And lastly, a 100 percent 
rating is assigned with documented coronary artery disease 
resulting in chronic congestive heart failure; or, workload 
of 3 METS or less results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination cannot be done for medical 
reasons, an estimation by a medical examiner of the level of 
activity (expressed in METs and supported by specific 
examples, such as slow stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used.  38 C.F.R. § 4.104, Note (2) (2009).

Prior to February 4, 2009

 Based on the evidence of record, the Board finds that the 
Veteran is entitled to a higher rating of 60 percent under 
Diagnostic Code 7004 for the period prior to February 4, 
2009.  At the Veteran's April 2005 VA examination, he 
reported experiencing dyspnea upon exertion.  The Veteran 
also indicated experiencing fatigue, chest pain, shortness of 
breath, and dizziness.  Upon a physical examination, the VA 
examiner determined that the Veteran's estimated METs level 
was 4-7.  Therefore, upon filing his claim in July 2005, the 
Veteran has met the requirements for a higher rating of 60 
percent under Diagnostic Code 7004.

Considering this evidence in the aggregate, the Board finds 
that the overall disability picture for the Veteran's 
coronary artery disease more closely approximates a higher 
60 percent rating.  The Veteran has asserted his symptoms 
have remained very frequent and nearly constant.  His 
testimony is credible, particularly inasmuch as it is 
substantiated by the VA physicians' comments.  Moreover, the 
Veteran is uniquely suited to describe the severity, 
frequency, and duration of his coronary artery disease 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398 (1995); 
Heuer v. Brown, 7 Vet. App. 379 (1995).

Resolving all reasonable doubt in his favor, the Veteran's 
claim for an increased rating must be granted to 60 percent 
for the period prior to February 4, 2009.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

However, the Veteran has not met the requirements for  a 
higher rating of 100 percent under Diagnostic Code 7004.  
Prior to February 4, 2009, the Veteran's coronary artery 
disease was not manifested by chronic congestive heart 
failure, a workload of 3 METS or less which results in 
dyspnea, fatigue, angina, dizziness, or syncope, or, a left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  At the Veteran's August 2007 VA 
compensation examination, the Veteran's METs level was 10.4, 
and his left ventricular ejection fraction was 57 percent.  
In July 2008, the Veteran was hospitalized for five days at 
the Keesler Air Force Base Medical Center for chest pain.  
During the hospitalization, the Veteran's left ventricular 
ejection fraction was 50 percent.  The impression was 
coronary artery disease, mild.  The outpatient treatment 
records also indicate that the Veteran's left ventricular 
function was normal and that he did not have a history of 
congestive heart failure.

Therefore, for these reasons and bases, the preponderance of 
the evidence is against the Veteran's claim for a higher 
rating of 100 percent for his coronary artery disease - in 
turn meaning there is no reasonable doubt to resolve in his 
favor and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Based upon the guidance of the Court in Hart, the Board has 
considered whether staged ratings prior to February 4, 2009, 
are appropriate for the Veteran's coronary artery disease.  
But his symptoms have remained constant throughout the course 
of the period on appeal and, as such, staged ratings are not 
warranted.

Since February 4, 2009

 Based on the evidence of record, the Board finds that the 
Veteran is not entitled to a higher rating of 100 percent 
under Diagnostic Code 7004.  Since February 4, 2009, the 
Veteran's coronary artery disease has not been manifested by 
chronic congestive heart failure, a workload of 3 METS or 
less which results in dyspnea, fatigue, angina, dizziness, or 
syncope, or, a left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  In February 2009, the 
Veteran was seen by the VA Medical Center (VAMC) on an 
outpatient basis.  The echocardiogram showed that the Veteran 
had a mild decrease in his left ventricular systolic function 
with an estimated ejection fraction of 40 percent to 45 
percent.  At the February 2009 VA compensation examination, 
the VA examiner determined that the Veteran had an estimated 
METS score of 5.  The VA examiner made this determination 
based on the fact that the Veteran washes his own car, 
repairs his car, can carry up to a 40-pound object, and can 
do light calisthenics.  Additionally, the evidence of record 
does not establish that the Veteran has chronic congestive 
heart failure.

Therefore, for these reasons and bases, the preponderance of 
the evidence is against the Veteran's claim for a higher 
rating of 100 percent for his coronary artery disease - in 
turn meaning there is no reasonable doubt to resolve in his 
favor and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is competent to report that his symptoms are 
worse.  However, the training and experience of medical 
personnel makes the VA doctor's findings more probative as to 
the extent of the disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

Based upon the guidance of the Court in Hart, the Board has 
considered whether staged ratings are appropriate for the 
Veteran's coronary artery disease.  But his symptoms have 
remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.

Extraschedular Consideration

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular ratings for that service-connected disability are 
inadequate.  Second, if the schedular rating does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms".  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).

Here, there is no doubting the Veteran's symptoms cause some 
impairment in his occupational functioning and capacity.  But 
the extent of his impairment is adequately contemplated by 
the rating criteria, which reasonably describe the effects of 
his disability.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  The Board 
finds no reason to refer this case to the Compensation and 
Pension Service for consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b).  That is, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment (meaning above and beyond that contemplated by the 
schedular rating assigned), to suggest the Veteran is not 
adequately compensated by the regular rating schedule.  The 
majority of the evaluation and treatment he has received for 
his coronary artery disease has been on an outpatient basis, 
not as an inpatient.  During his recent February 2009 VA 
compensation examination, he acknowledged that he is retired 
and thus his coronary artery disease has no effect on his 
usual occupation.  The Veteran also indicated that he can 
repair his car, wash his car, carry up to a 40-pound object, 
and do light calisthenics.  This level of occupational and 
other impairment in his daily living is contemplated by the 
schedular ratings he already has.  See also Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Prior to February 4, 2009, a 60 percent disability rating for 
coronary artery disease is granted, subject to the applicable 
criteria governing the payment of monetary benefits.

Since February 4, 2009, the claim for a disability rating 
higher than 60 percent for the coronary artery disease is 
denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


